Title: Fryday June 28th. 1771.
From: Adams, John
To: 


       At York. Yesterday I spent in Walking, one Way and another, to view the Town. I find that Walking serves me much. It sets my Blood in Motion much more than Riding.
       Had some Conversation this Week with Chadburn of Berwick. He says, that Jo. Lee came to him, on the Election day Morning, and said “I know you are a peaceable Man. Why cant you vote for a few Gentlemen who would be agreable to the Governor and then perhaps some Gentlemen may not be negatived who would be agreable to you. Why cant you promote a Coalition?” Chadburn answered, I dont know who would be agreable to the Governor. I have not had a List.—Lee then mentioned Mr. Ropes, Lt. Govr. Oliver, and some of the Judges.—Why cant you choose some of those old Statesmen, who have been long and intimately acquainted with the Policy of the Province? &c.— Thus the Governors Emissaries are busy—instilling, insinuating, their Notions, and Principles, &c.
       Had a little Chat this Week with Coll. Sparhawk of Kittery. He says “Now you are come away, they are become peaceable. You kept up a shocking Clamour while you was there.”—This he said laughing, but there was rather too much Truth in it, to be made a Jest.—“They do you the Justice to say that no Man ever spoke more freely, than you did, and in Opposition to the rising Sun. But in order to take off from your Virtue, they say there is some private Pique between the Governor and you.”—I told him there was none. He had always treated me well personally. If I had been actuated by private Pique, I would not have left the general Court but I would have remained there on Purpose to plague him. I could at least have been a Thorn in his Side—&c. But that I had been fully convinced in my own Mind these 10 Years that he was determined to raise himself and family, at all Hazards, and even on the Ruins of the Province, and that I had uniformly expressed that Opinion these 10 Years.
       Sparhawk mentioned the Intrepidity of Sam Adams, a Man he says of great Sensibility, of tender Nerves, and harrased, dependant, in their Power. Yet he had born up against all—it must have penetrated him very deeply, &c.
      